                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

BARRETT S. TUNSIL,                             :    Civil No. 1:19-CV-0386
                                               :
                   Plaintiff,                  :    Judge Sylvia H. Rambo
                                               :
          v.                                   :
                                               :
GOVERNOR THOMAS WOLF, et al.,                  :
                                               :
                 Defendants.                   :



                                         ORDER

     AND NOW, this 23rd day of DECEMBER 2019, in accordance with the

accompanying Memorandum issued this date, it is ORDERED that:

     1.        Mr. Tunsil’s motion for emergency intervention (Doc. 27) is
               DENIED.

     2.        Mr. Tunsil’s motion for recusal (Doc. 32) is DENIED.



                                              s/Sylvia H. Rambo
                                              Sylvia H. Rambo
                                              United States District Judge
